Citation Nr: 1401042	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  07-32 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for depressive disorder.

2.  Entitlement to a disability rating higher than 10 percent prior to October 30, 2006, and higher than 30 percent thereafter, for degenerative joint disease of the right shoulder. 

3.  Entitlement to a disability rating higher than 10 percent prior to October 30, 2006, and higher than 30 percent thereafter, for status post eminectomy for subluxation of left temporomandibular joint (TMJ).

4.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from July 1978 to June 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied the benefits sought on appeal.  During the course of the appeal, the RO issued a rating decision in March 2007, in which the RO granted the Veteran increased ratings of 30 percent for his service-connected degenerative joint disease of the right shoulder and status post eminectomy for subluxation of left temporomandibular joint, both effective from October 30, 2006.

The Board remanded the case in June 2012 to obtain records from the Veteran's award of benefits from the Social Security Administration (SSA) and from his ongoing treatment at the VA Medical Center (VAMC) in San Juan, Puerto Rico, and to re-adjudicate the claims.  The agency of original jurisdiction (AOJ) obtained the identified records and issued the Veteran a supplemental statement of the case (SSOC) in January 2013, in which it again denied the claims for increase.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

The Board further notes that the Veteran has indicated on multiple occasions, including in a June 2011 statement, that he is unable to work due to his multiple service-connected disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part of the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board will address that question as part of the claims on appeal.


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claims.  

As an initial matter, the Board notes that there are multiple records in the Veteran's claims file that are written in Spanish, with no English translation provided.  (See Volumes 6, 7, and 9 of the Veteran's claims file.)  On remand, all of the identified documents must be translated into English so the Board may assess all evidence relevant to the Veteran's claims.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

A review of the Veteran's claims file reflects that he has received ongoing treatment at the San Juan VAMC.  Records in the file obtained by the RO document treatment at the San Juan VA facility dated most recently in August 2012; however, the Veteran submitted records in February 2013 documenting his ongoing treatment at the San Juan VA facility, including at least as recently as November 2012.  The Board acknowledges that the RO has sought records of the Veteran's treatment from the San Juan VAMC for the time period ending in August 2012.  It does not appear, however, that the RO searched for any records for the period more recent than August 2012.  In addition, the Board notes that the record reflects that the Veteran was provided a VA examination concerning his claim for increased ratings for his TMJ disorder in July 2010, and with multiple VA examinations in August 2011; however, reports of these examinations are not of record.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim for higher ratings, on remand the AOJ must attempt to obtain the above-identified medical records and VA examination reports, along with any other examination or treatment records from the San Juan VAMC, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).  

Documents of record available to the Board indicate that the Veteran underwent VA examination most recently in July 2010 to assess the current severity of his depressive disorder and right shoulder disorder.  As noted above, the record indicates that multiple VA examinations were performed in August 2011, but no reports from such examinations are of record.  Report of the July 2010 psychiatric examination reflects that the Veteran complained of feeling withdrawn, forgetful, and irritable, and stated that he had trouble sleeping.  He also complained of restlessness, stress, and anxiety.  The examiner observed that the Veteran behaved in a "bizarre" manner and wore disheveled clothes.  He was noted to display an anxious mood and constricted affect, with hesitant speech and an overly dependent attitude.  He denied experiencing auditory or visual hallucinations or suicidal ideation.  The examiner diagnosed the Veteran with major depressive disorder and assigned a Global Assessment of Functioning (GAF) score of 55 but opined that his symptoms were adequately controlled by medication.  Report of the July 2010 right shoulder examination reflects that the Veteran complained of instability, pain, stiffness, and weakness in the shoulder, with weekly flare-ups that gave him problems with reaching overhead.  Physical examination revealed guarding, crepitus, tenderness to palpation, and pain in the shoulder on rest.  No ankylosis was noted.  The Veteran's range of motion was found to be flexion to 55 degrees, abduction to 55 degrees, internal rotation to 45 degrees, and external rotation to 60 degrees with pain on motion on repetitive-motion testing.  The examiner diagnosed the Veteran with degenerative joint disease of the right shoulder with a partial tendon tear; he was found to be able to work a semi-sedentary job but to have "significant" limitations on employment due to increased absenteeism and pain in the shoulder.  

The Board notes that where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board notes that the examiners appear to have properly evaluated the Veteran's physical and psychiatric condition at the time of the July 2010 VA examinations.  The Board, however, observes that treatment records subsequently associated with the Veteran's claims file indicate that he was hospitalized in October 2010 to treat his depressive disorder and underwent surgery on his right shoulder in December 2010.  The Veteran has been afforded no VA examination following either the right shoulder surgery or the most recent October 2010 psychiatric hospitalization.  The Board thus finds that in light of the above-noted information, additional VA examinations are needed to provide current findings with respect to the Veteran's service-connected depressive disorder and degenerative joint disease of the right shoulder.  In sum, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's psychiatric and right shoulder disabilities.  See 38 U.S.C.A. § 5103A.

Regarding the question of entitlement to a TDIU rating, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has stated on multiple occasions, including in a June 2011 statement, that he was no longer able to work due to his service-connected disabilities.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of the increased-rating claims.  

The Veteran, however, has not received notice pursuant to the VCAA as it pertains to this claim for entitlement to a TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case for the provision of such notice, because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Further, the Board notes that the RO has not addressed the issue of whether the Veteran is unemployable due solely to service-connected disabilities.  Therefore, the question of whether the Veteran is entitled to a TDIU must be returned to the AOJ for adjudication.  In particular, on remand the AOJ must obtain a medical opinion addressing the effect of the Veteran's service-connected disabilities on his unemployability.  That opinion must consider this specific Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). 

Finally, the Board notes that, during the pendency of the Veteran's appeal, the ratings for his left TMJ disorder and his right shoulder disorder were increased from 10 percent to 30 percent, effective from October 30, 2006.  The Board notes, however, that the statement received from the Veteran on October 30, 2006, was not the claim that initiated this appeal; that claim was received by VA on May 18, 2006.  Thus, on remand, the AOJ should explicitly consider whether the Veteran's 30 percent ratings for his left TMJ disorder and his right shoulder disorder should be made effective from May 18, 2006.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran should be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must particularly notify the Veteran of the information and evidence necessary to substantiate a claim of entitlement to a TDIU rating.

2.  The AOJ must translate each document identified as needing translation from Spanish to English.  In particular, the four sets of documents are clearly marked in Volumes 6, 7, and 9 of the Veteran's claims file and are tabbed in pink.  

3.  The AOJ must obtain from the San Juan VAMC any available medical records not currently of record pertaining to the Veteran's evaluation or treatment from August 2012 to the present.  In addition, the AOJ must also obtain the full report of the Veteran's dental VA examination conducted in July 2010, as well as full reports of all VA examinations conducted in August 2011.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2013) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).

4.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2013).  

Orthopedic examination-The examiner must report range of flexion and extension in the right shoulder (in degrees).  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (if pain on motion is present, the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the right shoulder; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use of the right shoulder.  The examiner must express such functional losses in terms of additional degrees of limited motion (beyond that shown clinically).  

Note:  To properly evaluate any functional loss due to pain, C&P examiners, as per C&P Service policy, should at the very least undertake repetitive testing (to include at least three repetitions) of the range of motion of the right knee, if feasible.  See VA Fast Letter 06-25 (November 29, 2006).

Psychiatric examination-The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected depressive disorder.  The examiner must thoroughly discuss the Veteran's multiple psychiatric hospitalizations in 2008 and 2010 in addressing the severity of his depressive disorder.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms and their effect on occupational and social functioning.  A GAF score should be provided along with an explanation of the score's meaning.  A complete rationale must be provided for all opinions expressed.

The examiner must also elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  (The Veteran is currently in receipt of service connection for depressive disorder; degenerative joint disease of the right shoulder; and status post eminectomy of the left temporomandibular joint.)  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.

The entire claims file, including a copy of this remand, must be made available to and reviewed by each examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

5.  The adjudicator must ensure that each examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After conducting any additional indicated development, the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC).  The Veteran must be afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


